Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 12/10/21 is acknowledged.  In view of the amendments and arguments, the restriction is withdrawn. Claims 1-20 will be examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 13-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0801221 (Harvey).
Regarding claim 1, Harvey teaches a locking actuator for a thrust reverser actuation system of an engine that is configured to be selectively transitioned between a forward thrust configuration and a reverse thrust configuration (col 2 ll. 6-40, Fig 1-3; thrust reverser cowls 10 with actuation system including actuators 11A, 11B; cowls move between stowed/forward thrust and deployed/reverse thrust), the locking actuator comprising: an actuator housing (12, 25); an extension element positioned at least partially within the actuator housing and configured to be operatively coupled to a transcowl of the engine to transition the engine between the forward thrust configuration and the reverse thrust configuration (extension element 13/18 positioned inside the housing and coupled to the transcowl 10 extends between stowed and deployed); wherein the extension element defines and extends along an actuator axis (see Fig 1-2; center axis of rods including 13); and wherein the extension element is configured to translate along the actuator axis to selectively transition the extension element between a retracted state that corresponds to the forward thrust configuration and an extended state that corresponds to the reverse thrust configuration (rod 13 translates along the 
Regarding claim 2, Harvey teaches the lock member includes a lock sleeve that is configured to translate relative to the actuator housing along a direction at least substantially parallel to the actuator axis as the lock assembly transitions between the locked state and the unlocked state (lock sleeve 34 translates axially to move between locked and unlocked states; see Fig 2, col 3 l. 20-col 5 l. 29); and wherein, when the lock assembly is in the locked state, the lock sleeve is positioned to restrict translation of the extension element to maintain the extension element in the retracted state (in 
Regarding claim 3, 
Regarding claim 4, Harvey further teaches the lock assembly further includes one or more lock bars (lock bars 42); wherein the extension element defines one or more lock bar receivers (receiver/notch 41); and wherein the one or more lock bars are configured to transition between an engaged configuration, in which the one or more lock bars are received within the one or more lock bar receivers (as shown in Fig 2), and a disengaged configuration, in which the one or more lock bars are removed from the one or more lock bar receivers (when tines 42 are outside of the notch for deployment of the thrust reverser); and wherein, when the lock member is in the fully locked position, the lock sleeve extends beyond the one or more lock bars in the locking direction by the lock sleeve overlap distance such that the one or more lock bars are free to transition from the engaged configuration to the disengaged configuration only when the lock member is translated away from the fully locked position in the unlocking direction by a distance that is at least equal to the lock sleeve overlap distance (see annotated figure below; lock sleeve 34 extends beyond lock bar 42 by at least the overlap distance; when sleeve 34 translates in the unlock direction by the overlap distance the lock bar is free to transition to the disengaged configuration –i.e. 39 moves clear of the tines 42 to rightmost position).

    PNG
    media_image1.png
    468
    617
    media_image1.png
    Greyscale

Regarding claim 11, Harvey teaches a thrust reverser actuation system configured to selectively translate a transcowl of an engine between a forward thrust configuration and a reverse thrust configuration (col 2 ll. 6-40, Fig 1-3; thrust reverser cowls 10 with actuation system including actuators 11A, 11B coupled to the cowls; cowls move between stowed/forward thrust and deployed/reverse thrust); the thrust reverser actuation system comprising: an actuator assembly operatively coupled to the transcowl and configured to translate the transcowl along a direction parallel to an actuator axis (actuator assembly 11A, 11B translates cowl along lengthwise axis of the actuator); and a hydraulic control assembly configured to regulate a flow of hydraulic fluid to the actuator assembly via one or more hydraulic conduits to selectively transition 
Regarding claim 13-14, Harvey teaches an aircraft comprising an engine (Fig 1, col 1 ll. 1-19, col 2 ll. 6-40), comprising: a thrust generator configured to receive an incoming airstream (thrust generator is the gas turbine aircraft engine which receives air); a nacelle at least substantially enclosing the thrust generator (outer nacelle/casing of the gas turbine; gas turbines implicitly comprise a nacelle enclosing the air flow path); a transcowl operatively coupled to the nacelle (transcowl 10 translatably coupled to the nacelle); and the thrust reverser actuation system of claim 11 (see rejection of claim 11 above); wherein the thrust reverser actuation system is configured to selectively translate the transcowl relative to the nacelle to selectively transition the engine between the forward thrust configuration, in which the thrust generator generates a thrust airstream in a forward thrust direction, and the reverse thrust configuration, in which the thrust generator generates a reverse thrust airstream at least partially in a reverse thrust direction that is opposite the forward thrust direction (col 1 ll. 1-19, col 2 ll. 6-40 and col 3 l. 20-col 5 l. 29; cowls move between stowed/forward thrust and deployed/reverse thrust; transcowl moves to redirect air in the forward direction to brake the aircraft).
Regarding claim 15, Harvey teaches a method of operating the thrust reverser actuation system of claim 11 (see rejection of claim 11 above), the method comprising: 
Regarding claim 17, 
Regarding claim 18, Harvey teaches selectively transitioning the transcowl from the reverse thrust configuration to the forward thrust configuration (col 5 ll. 11-29; cowl 10 moves from reverse thrust/deployed to forward thrust/stowed); wherein the transitioning the transcowl from the reverse thrust configuration to the forward thrust configuration includes: transitioning the extension element from the extended state to the retracted state (extension element 13 moves toward position in Fig 2); and transitioning the lock assembly from the unlocked state to the locked state (lock element 34 moves from unlocked to locked state); wherein the transitioning the lock assembly from the unlocked state to the locked state is performed subsequent to, and independent of, the transitioning the extension element from the extended state to the retracted state (lock assembly cannot move to locked state until extension element is fully retracted/stowed; lock assembly moves under force from spring 40, independent of extension element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of US 2014/0270935 (Willett).
Regarding claim 6, Harvey teaches that sensors may be used to indicate the position of the lock (col 5 ll. 44-47), but fails to detail the structure of the sensor. .

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of US 2020/0271072 (Kopecek).
Regarding claim 13-14, Harvey teaches an aircraft comprising an engine (Fig 1, col 1 ll. 1-19, col 2 ll. 6-40), comprising: a thrust generator configured to receive an incoming airstream (thrust generator is the gas turbine aircraft engine which receives air); a nacelle at least substantially enclosing the thrust generator (outer nacelle/casing of the gas turbine; gas turbines implicitly comprise a nacelle enclosing the air flow path); a transcowl operatively coupled to the nacelle (transcowl 10 translatably coupled to the nacelle); and the thrust reverser actuation system of claim 11 (see rejection of claim 11 above); wherein the thrust reverser actuation system is configured to selectively translate the transcowl relative to the nacelle to selectively transition the engine between the forward thrust configuration, in which the thrust generator generates a thrust airstream in a forward thrust direction, and the reverse thrust configuration, in which the thrust generator generates a reverse thrust airstream at least partially in a reverse thrust direction that is opposite the forward thrust direction (col 1 ll. 1-19, col 2 ll. 6-40 and col 3 l. 20-col 5 l. 29; cowls move between stowed/forward thrust and deployed/reverse thrust; transcowl moves to redirect air in the forward direction to brake the aircraft).
However, even if Harvey was not construed as teaching a nacelle at least substantially enclosing the thrust generator wherein the thrust reverser actuation system .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of US 11053889 (Kopecek ‘889).
Regarding claim 17, Harvey teaches the claim, as discussed above. However, even if Harvey was not construed as teaching the locking actuator includes a deploy chamber containing a volume of hydraulic fluid at a deploy fluid pressure, and wherein the transitioning the extension element from the retracted state to the extended state includes pressurizing the deploy chamber to bring the deploy fluid pressure to a system pressure that is greater than a threshold deploy pressure for transitioning the extension element from the retracted state to the extended state, Kopecek ‘889 teaches a deploy chamber containing a volume of hydraulic fluid at a deploy fluid pressure, and wherein the transitioning the extension element from the retracted state to the extended state includes pressurizing the deploy chamber to bring the deploy fluid pressure to a system .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of US 11053889 (Kopecek ‘889) and US 2016/0333824 (Le Coq).
Regarding claim 19, Harvey teaches a deploy chamber containing a volume of hydraulic fluid at a deploy fluid pressure and a retract chamber containing a volume of hydraulic fluid at a retract fluid pressure (col 4 ll. 18-36, Fig 1-3; deploy chamber within casing 25 and retract chamber within cylinder 12; both contain hydraulic fluid and act on the piston/extension element) but fails to teach wherein the transitioning the extension element from the extended state to the retracted state includes, with the retract fluid pressure at a system pressure, depressurizing the deploy chamber to bring the deploy fluid pressure to a tank pressure that is less than the system pressure. However, Kopecek ‘889 teaches that a hydraulic actuator may transition from the extended/deployed state to the retracted/stowed state by depressurizing the deploy chamber to deliver the hydraulic fluid to a fluid return (col 9 l. 59-col 10 l. 3, Fig 8; in a retract operation, hydraulic fluid flows out of the deploy port 301 to a return line 216; pressure in the deploy chamber must be lower than the retract/stow chamber to force the piston to the stowed position), and Le Coq teaches that return pressure may also be a “tank” pressure (a reservoir is considered a tank; Fig 1, para 37; fluid return to a reservoir 10 done by low pressure line 18; the pressure inside the deploy chamber is considered a “tank pressure” because the fluid is delivered to a tank/reservoir). It would have been obvious to one of ordinary skill in the art at the time of filing to make the transitioning the extension element from the extended state to the retracted state including, with the retract fluid pressure at a system pressure, depressurizing the deploy chamber to bring the deploy fluid pressure to a tank pressure that is less than the .
Allowable Subject Matter
Claims 5, 7-10, 12, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741